ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-7 and 10-15 are allowed because the prior art made of record does not teach a rectifier arrangement for rectifying an AC voltage into a DC voltage, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-2, 4-7, and 10-14, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the first connection, the second connection and the third connection of the rectifier arrangement being configured to be connected respectively to first, second and third phases of a supply grid, the fourth connection of the rectifier arrangement being configured to be connected to a neutral connector of the supply grid, 
the rectifier arrangement  further having an intermediate circuit with a first line, a second line and a node point,  the node points being connected to the first line via at least one first capacitor and to the second line via at least one second capacitor,  
the first connection, the second connection and the third connection are each connected to a star point via an associated circuit arrangement,  the fourth 
the rectifier arrangement further having a control device configured to influence the controllable switch so that the control device switches the controllable switch into an on-state when the fourth connection is connected to the neutral conductor of the supply grid and so that the control device switches the controllable switch into an off-state under a condition that the fourth connection is not connected to the neutral conductor of the supply grid.

4.         With respect to claim 15, the prior art made of record fails to teach the combination of steps recited in claim 15, including the following particular combination of steps as recited in claim 15, as follows:
the first connection, the second connection and the third connection being configured to be connected to first, second and third phases of a supply grid, the fourth connection being configured to be connected to a neutral conductor of the supply grid;
an intermediate circuit having a first line, a second line and a node point, the first line and the second line being configured to be connected to a DC-to-DC voltage converter and through the DC-to-DC converter to a battery, the node point being connected to the first line via at least one first capacitor and to the second line via at least one second capacitor;
the first connection, the second connection and the third connection are each connected to a star point via respective circuit arrangements, each of the 
wherein each of the circuit arrangements is designed to allow a current between the circuit arrangement and at least one of the first line and the second line, and wherein to charge the capacitors, a current flows from the circuit arrangements to the first line and a current flows from the second line to the circuit arrangements thereby providing a higher potential in the first line than in the second line. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851